[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                February 8, 2007
                               No. 06-13710                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-20374-CV-DLG

OZA B. JENKINS,


                                                             Plaintiff-Appellant,

                                    versus

LENNAR CORPORATION,
DUANE MORRIS & HECKSCHER,
TOWER HILL INSURANCE COMPANY,


                                                          Defendants-Appellees,

SUNCOAST CONSTRUCTION GROUP,

                                                                     Defendant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 8, 2007)
Before DUBINA, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Appellant Oza B. Jenkins appeals the district court’s grant of summary

judgment to Lennar Corporation (“Lennar”), the law firm of Duane Morris &

Heckscher (“Duane Morris”), and Tower Hill Insurance Company (“Tower Hill”)

in her pro se action brought under 42 U.S.C. § 1983. On appeal, Jenkins argues

that we should affirm the entry of default judgment in her favor and that the district

court did not enter a final judgment because it did not rule on her motions for

default judgment. This argument is without merit, however, because the district

court’s order granting summary judgment specifically denied all pending motions

as moot. Jenkins also argues that the district court erred by converting Tower

Hill’s motion to dismiss into a motion for summary judgment because the

dismissal motion was untimely. This argument is also without merit because

Tower Hill’s 12(b)(6) motion was not untimely, see Fed.R.Civ.P. 12(h)(2), and

because the district court properly construed the dismissal motion as a motion for

summary judgment, which can be filed at any time. See Fed.R.Civ.P. 56(b). On

the merits of the district court’s order granting summary judgment, Jenkins argues

that the district court erroneously applied the doctrine of res judicata.




                                           2
       Before granting summary judgment in favor of Lennar, Duane Morris, and

Tower Hill, the district court granted a motion by Suncoast Construction Group

(“Suncoast”) to dismiss for lack of subject-matter jurisdiction on the grounds that

Jenkins failed to allege facts showing a basis for federal jurisdiction.1

       We are obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking and must be satisfied not only to our own jurisdiction,

“but also of that of the lower courts in a cause under review.” Bochese v. Town of

Ponce Inlet, 405 F.3d 964, 975 (11th Cir.) (citation omitted), cert. denied, 126 S.

Ct. 377 (2005). We have held that, when the district court lacks subject-matter

jurisdiction, it should dismiss the complaint “sua sponte if necessary, pursuant to

Fed.R.Civ.P. 12(h)(3)” instead of entering summary judgment on the merits. Nat’l

Parks Conservation Ass’n v. Norton, 324 F.3d 1229, 1240 (11th Cir. 2003).

       To bring an action in a federal district court, a claim generally must involve

(1) a federal question, 28 U.S.C. § 1331, or (2) diversity of citizenship between the

parties and an amount in controversy exceeding $75,000. See 28 U.S.C. § 1332;

Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997). The record

demonstrates that Jenkins’s action failed to satisfy the jurisdictional requirements

of either § 1331 or § 1332. First, according to Jenkins’s complaint, all of the


       1
         Suncoast is not a party to this appeal. Jenkins did not serve Suncoast with her appellate
brief, and Suncoast did not enter an appearance.

                                                3
parties are citizens of Florida, so diversity of citizenship is not applicable. Second,

Jenkins failed to present the district court with a federal question because, although

she asserts that she is bringing her claim pursuant to 42 U.S.C. § 1983, none of the

defendants could be liable under § 1983.

      To obtain relief in a § 1983 action, the plaintiff “must show that he or she

was deprived of a federal right by a person acting under color of state law.” Griffin

v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). A private party is

viewed as a “state actor” for § 1983 purposes only if one of the following three

conditions is met: (1) the state coerced or significantly encouraged the alleged

unconstitutional action; (2) the private parties performed a public function that was

traditionally the state’s exclusive prerogative; or (3) the state became a joint

participant because it insinuated itself into a position of interdependence with the

private parties. Rayburn ex rel. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir.

2001). Here, the defendants are all private parties, and Jenkins did not allege any

facts that would establish that any of the parties met any of the conditions to be

considered a state actor.

      The district court did not, however, exercise its sua sponte authority to

dismiss the claims against Lennar, Duane Morris, and Tower Hill for lack of

subject-matter jurisdiction, and instead allowed the litigation to continue until it



                                           4
granted summary judgment in their favor. We conclude from the record that the

district court should have dismissed the entire complaint for lack of subject-matter

jurisdiction. See Nat’l Parks Conservation Ass’n, 324 F.3d at 1240.

        Therefore, we vacate the district court’s order granting summary judgment

and remand this case with instructions to the district court to dismiss the complaint

against Lennar, Duane Morris, and Tower Hill for lack of jurisdiction.

Accordingly, we do not reach the question of whether res judicata applied in this

case.

        VACATED AND REMANDED.




                                          5